Opinion by
Mr. Chiee Justice Simpson,
*601Order of non-suit being entered in action for the recovery of land, the costs were taxed by the clerk, and on appeal from this *602taxation Judge Mackey ruled that defendant was entitled only to $10, costs of motion. On appeal this ruling was reversed, the court holding—
• 1. That costs should be taxed under fee-bill of force when non-suit was ordered, and not under fee bill of force when the judgment was entered thereon; citing Kapp Rothschild v. Loyns, 13 S. 0., 288; Lewis v. Brown, 16 8. <7., 58.
2. That in case of a non-suit, the defendant is entitled to the same costs as where trial is had.
3. Whether a plaintiff may bring a second action before the costs of the first are actually paid, reserved.